UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SFM REALTY CORP.,

                          Plaintiff,
                                                    20 Civ. 0209 (KPF)
                   -v.-
                                                          ORDER
PATRICIA M. LEMANSKI,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On February 14, 2020, the parties in this action appeared before the

Court for a telephonic conference regarding Defendant’s application to vacate

Plaintiff’s Notice of Voluntary Dismissal (Dkt. #44); Defendant’s intent to bring

a claim for wrongful seizure; and Defendant’s anticipated motion for sanctions

(Dkt. #52). For the reasons outlined during the conference, Defendant’s

application to vacate the voluntary dismissal is DENIED. Therefore, the Court

affirms that this case is dismissed. However, the Court retains jurisdiction to

consider collateral actions, such as sanctions. See Cooter & Gell v. Hartmarx

Corp., 496 U.S. 395-96 (1990).

      Accordingly, the Court ORDERS the following briefing schedule for

Defendant’s motion for sanctions and Defendant’s brief regarding her claim for

wrongful seizure: Defendant’s opening papers will be due on or before March

13, 2020; Plaintiff’s opposing papers will be due on or before April 17, 2020;

and Defendant’s reply papers will be due on or before April 30, 2020.

      SO ORDERED.
Dated: February 14, 2020
       New York, New York

                                 KATHERINE POLK FAILLA
                                United States District Judge




                            2
